991 F.2d 812
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CHURCH OF SPIRITUAL TECHNOLOGY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 92-5155.
United States Court of Appeals, Federal Circuit.
March 29, 1993.Rehearing Denied April 26, 1993.

26 Cl.Ct. 713.
AFFIRMED.
PER CURIAM.


1
The Church of Spiritual Technology appeals the judgment of the United States Court of Federal Claims, 26 Cl.Ct. 713 (1992), sustaining the decision of the Commissioner of Internal Revenue that it was not entitled to tax-exempt status under I.R.C. § 501(c)(3) (1982).   On the basis of the reasoning set out in the opinion of the Court of Federal Claims, we conclude that the Church of Spiritual Technology did not carry its burden of proving that it is both organized and operated exclusively for tax-exempt purposes, Treas.Reg. § 1.501(c)(3)-1(d)(1)(i)(a), and that it therefore did not establish its eligibility under I.R.C. § 501(c)(3).   We affirm.